DETAILED ACTION
 This action is in reply to papers filed 11/03/2021. Claims 1, 3-4 and 6-15 are pending with claims 1, 3-4 and 6 are examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190239494A1, Published 8/8/2019.

Withdrawn Rejection(s)
In view of the amendment to claim 6, which now depends on independent claim 1, the 112 (b) rejection of claim 6 is withdrawn. 

Maintained Rejection(s)
Applicant’s arguments regarding the 112 (a) scope of enablement rejection of claims 1 and 3-4 have been fully considered. However, the 112 (a) rejection is maintained. Applicant’s arguments will be addressed following maintained rejection. 

  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-4 remain and claim 6 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse comprising a knock-out mutation of the p53 gene in nerve stem cells of the subventricular zone (SVZ), a knock-out mutation of the Pten gene in nerve stem cells of the SVZ and a knock-out mutation of the epidermal growth factor receptor VIII (EGFRviii) gene in nerve stem cells of the SVZ, wherein a glioblastoma occurs in the dorsolateral-caudal cortex region and wherein said glioblastoma develops from nerve stem cells that are positive for Glial fibrillary acidic protein (GFAP) and wherein said GFAP positive nerve stem cells have normal cytoarchitecture, does not reasonably provide enablement for any other transgenic animal. The rejection is maintained for reasons advanced in the previous office actions and will not be reiterated herein.

                                       Applicant’s arguments/Response to Arguments 
Applicant argues:  Applicant argues that one of ordinary skill in the art can readily ascertain the EGFR associated with the inducement of glioblastoma. To support this position, Applicant cites the teachings of Saadeh et al., Cancer Genome Atlas Research Network,  Johnson et al. and Eskilsson et al. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Applicant’s description of an ‘EGFR associated with the inducement of glioblastoma’ is broader than ‘glioblastoma-causing EGFR’ recited in claim 1. In this context, an ‘association’ is suggestive of a link between EGFR and inducement of glioblastoma. This is in contrast to the claims which-as a function of the hyphen between the terms ‘glioblastoma’ and ‘causing’- more narrowly recites a causal relationship- EGFR causes glioblastoma. Nevertheless, none of the cited paragraphs, in the context of the claimed invention, enable a ‘glioblastoma-causing EGFR.’ 
Given the lack of specific definition in the as-filed specification, the phrase “glioblastoma-causing EGFR”, under the broadest reasonable interpretation, is construed as an EGFR (mutant or wildtype) that causes glioblastoma. This is problematic because the specification fails to teach the bolded. 
Indeed, at para. 75 of the PgPub, the specification teaches “The somatic oncogenic mutations, for example, Trp53, Pten, and EGFR mutants, are able to devlop [sic] malignant glioma from NSCs in SVZ. Accordingly, the animal model using Trp53, Pten, and EGFR mutants have glioblastoma that reflects the phenomenons of human patients that the glioblastoma arose from GFAP-positive NCSs.” And at para. 89, the PgPub teaches “….the brain tumor arose in 90% of mice as the result of a pU6-sgP53-pU6-sgPTEN_CBh-Cas9-P2A-Cre plasmid injection EGFRvii f [sic]/+;LoxP-Stop-LoxP tdTomato f/+ mouse. On the other hand, the brain tumor did not arise in mice simply electroporated a sgLacz-targeting CRISPR-CAS9 vector (control). Accordingly, the result suggests that the brain tumor was induced by the mutations inserted, not by the shock of electroporation.” Examiner’s emphasis. 
What the cited paragraphs above teach is that EGFR mutants, in and of themselves, do not induce (cause) glioblastoma. Rather, as noted above, it is the combination of mutations to Pten, P53 and EGFRviii that induce glioblastoma. Indeed, Applicant cited Eskilsson notes at Pg. 747, Col. 2, para. 1 that “While EGFRvIII alone lacks the ability to transform cells, in the context of other mutations, it can contribute to transformation of normal cells.” Transformation of cells is widely accepted in the art as the change of a differentiated host cell into a tumour or cancer cell. Thus, contrary to what is claimed and what Applicant argues, one of ordinary skill in the art would not be readily able to ascertain a glioblastoma causing EGFR as neither the references cited by Applicant nor the specification teach such an EGFR. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

      New Rejections Necessitated by Amendments
    Claim Rejections - 35 USC § 112- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-4 and 6 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a new matter rejection.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003) and In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). (Refer to The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981).  Examiner’s emphasis.
At issue for the purposes of instant rejection is that Applicant has amended claim 1 to recite the phrase “an activating mutation of glioblastoma-causing epidermal growth factor receptor (EGFR).” Problematic in this recitation is the bolded. The hyphen between the terms ‘glioblastoma’ and ‘causing’ makes clear that it is the EGFR alone that cause the glioblastoma. The bolded is problematic because the specification does not teach any EGFR can cause glioblastoma, whereby the term ‘cause’ is interpreted as giving rise to.  Indeed, replete throughout the specification is the inducement of a glioblastoma as a result of mutations of p53, pTEN and EGFRViii genes in nerve stem cells in the SVZ (see at least para. 89-90). To be clear, Examiner is arguing that EGFR alone does not give rise to a glioblastoma. Given the lack of specific definition in the as-filed specification, the phrase “glioblastoma-causing EGFR’, under the broadest reasonable interpretation, is construed as an EGFR- mutant or wildtype- causes glioblastoma. The specification fails to teach such an EGFR. 
Applicant, thus, should amend these claims or convincingly demonstrate support. Note that claims 3-4 and 6 are included in this rejection as they depend on claim 1. 

    Claim Rejections - 35 USC § 112- Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 6 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. 
The courts have stated: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In the instant case, the claimed invention is drawn to a transgenic mouse animal comprising, knock-out mutations of p53 and Pten genes specifically in nerve stem cell of
subventricular zone (SVZ), and an activating mutation of glioblastoma-causing epidermal growth factor receptor (EGFR) in nerve stem cell of SVZ, wherein the glioblastoma occurs in the dorsolateral-caudal cortex region, wherein the glioblastoma develops from nerve stem cells that are positive for Glial fibrillary acidic protein (GFAP), wherein the GFAP positive nerve stem cells have normal cytoarchitecture.
Problematic in independent claim 1 is the recitation “glioblastoma-causing epidermal growth factor receptor.” This because the specification does not teach any epidermal growth factor receptor causes glioblastoma. The term ‘causes’ is interpreted to mean giving rise to. The hyphen between the terms ‘glioblastoma’ and ‘causing’ makes clear that it is the EGFR alone that cause the glioblastoma. Thus, plainly, the recitation is construed as an EGFR (mutant or wildtype) that gives rise to a glioblastoma. The specification fails to show possession of such an EGFR at the time of filing. That is, the specification fails to show any EGFR (mutant or wildtype) causes glioblastoma. What Applicant does show in the specification is that a combination of mutations (Pten, P53 and EGFRvIII) give rise a glioblastoma. In fact, Applicant cited Eskilsson et al.-published months after the effective filed date of instant application- notes at Pg. 747, Col. 2, para. 1 that “While EGFRvIII alone lacks the ability to transform cells, in the context of other 
Accordingly, it is deemed that the specification fails to provide adequate written description for “glioblastoma-causing epidermal growth factor receptor” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of an EGFR-causing glioblastoma. Note that claims 3-4 and 6 are included in this rejection as they depend on claim 1.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632